Opinion issued January 22, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00956-CV
                            ———————————
                    IN RE DUSTIE DAVENPORT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Dustie Davenport, seeks a writ of mandamus compelling the trial

court to vacate (1) its March 27, 2013 order restricting Davenport’s visitations with

Richard Lee Woodside, Jr., a person adjudged to be incapacitated, to certain hours

of the day and (2) its subsequent order signed on April 23, 2014 requiring
Davenport to “stay more than 500 yards away from Richard Lee Woodside, Jr. at

all times.”1 We grant relief.

                                     Background

      On August 15, 2012, the trial court found that Woodside is an incapacitated

person, appointed Sandra Miksch as the permanent guardian of the person of

Woodside, and appointed the real party in interest, Marcia Pevey, as the permanent

guardian of the estate of Woodside. In the order, the trial court stated that “this

Guardianship shall be a full guardianship” and declared Woodside to be totally

incapacitated and without the authority to exercise any rights or powers for himself

or his estate, “save and except the right to vote.”

      On October 23, 2012, the trial court found that Miksch had resigned as

guardian of the person of Woodside and appointed Pevey as the successor guardian

of the person.

      Pevey then filed a “Motion to Restrict Visitation,” requesting that the trial

court restrict Davenport’s ability to visit with Woodside by specifying the days of

the week and times of day when Davenport could visit Woodside and by

specifying the locations within the Hampton, the assisted living facility in which

Woodside was residing, in which Davenport could visit Woodside. The trial court


1
      The underlying case is In re Guardianship of Richard Lee Woodside, Jr., an
      Incapacitated Person, cause number 411333, pending in the Probate Court No. 4
      of Harris County, Texas, the Hon. Christine Butts presiding.
                                           2
granted the motion, which was not served on Davenport, on March 27, 2013. In its

March 27, 2013 order, the trial court limited Davenport’s visits with Woodside to

visitation (1) between 10:00 a.m. and 7:00 p.m., (2) from Monday through

Saturday, and not on Sunday, and (3) only in the public areas of the Hampton.

Davenport first learned of the existence of the March 27, 2013 order when a signed

copy of the order was presented to her by the Hampton.

      On April 12, 2014, Woodside was moved to Westbrae Court Retirement

Community.

      On April 17, 2014, Pevey filed a “Motion to Bar Access,” requesting that the

trial court order Davenport “to stay more than 500 yards from [Woodside] at all

times . . . .” The motion was not served on Davenport. The trial court granted the

motion on April 23, 2014. In the April 23, 2014 order, the trial court ordered “that

Dusty Davenport shall stay more than 500 yards away from Richard Lee

Woodside, Jr. at all times.” Davenport learned of the existence of the April 23,

2014 order when a signed copy of the order was presented to her by the

management of the Westbrae Court Retirement Community.

      Davenport filed a motion for new trial, requesting that the trial court set

aside the March 27, 2013 and April 23, 2014 orders, on May 21, 2014.

      Davenport filed this petition for writ of mandamus on November 26, 2014,

seeking an order requiring the trial court to vacate its March 27, 2013 and April 23,


                                          3
2014 orders because the orders are void for want of personal and subject matter

jurisdiction. Pevey filed a response on December 30, 2014.

                               Relator’s Arguments

      In her petition, Davenport first argues that she has standing to challenge the

trial court’s orders. Davenport contends that her rights were affected by the orders

because (1) she “was prevented from maintaining [her] relationship” with

Woodside by the orders and (2) “these Orders and the findings therein constitute

negative records of Dustie and have adversely affected her career in the health care

industry, since they will prevent her from being licensed in Texas as a

hemodialysis technician.” Davenport concludes that she has standing, because any

person whose rights are affected by an order may challenge the order.

      Davenport then presents two issues in her petition, as bases for why the trial

court’s orders should be vacated. In her first issue, Davenport argues that the trial

court lacked personal jurisdiction over her. According to Davenport, Pevey failed

to serve Davenport with either the motion to restrict visitation or the motion to bar

access, Davenport neither waived citation nor entered an appearance in the case, no

hearing was held regarding either motion, and Davenport had no notice that the

trial court had rendered the orders until she was served with signed copies of the

orders. The trial court’s orders are therefore void for want of personal jurisdiction

over Davenport.


                                          4
      In her second issue, Davenport contends that the trial court lacked subject

matter jurisdiction to render the orders, because the court had no authority to issue

a protective order or “to restrict the rights of visitation of a third party . . . .” The

trial court’s orders are therefore void for want of subject matter jurisdiction.

                         Real Party In Interest’s Response

      In her response to Davenport’s petition for writ of mandamus, Pevey states

that she “first became aware of Dusty Davenport . . . when [Woodside’s] mother

resigned as Guardian of his Person . . . .” She further states that Davenport

received the trial court’s March 27, 2013 “order from the Hampton on her next

visit” after the date on which the order was signed and that Davenport received the

trial court’s April 23, 2014 order “from Westbrae management the next time she

appeared on the premises” after the order was signed.

      Pevey then argues that “the relator in this case erroneously characterizes

herself as the subject of these orders” and that Woodside is the actual subject of the

orders. Pevey contends that the trial court did not abuse its discretion when it

signed the orders at issue, and that it would have been an abuse of discretion to

refuse to sign the orders, “given the court’s appointed guardian’s ‘duty to provide

care, supervision and protection for the ward.’”

      Pevey further argues that, because Davenport is not related to Woodside,

Davenport “has no right of access to [Woodside] and therefore is not entitled to


                                           5
notice or hearing as the orders do not remove any legal right, property interest nor

privilege from her.” Moreover, according to Pevey, “the order to bar access does

not remove any rights, privileges or property interest from [Davenport] and

[Davenport] is not a party in interest to the guardianship; therefore [Davenport]

does not have a right to mandamus the [trial court].” And, even if Davenport were

entitled to notice, Pevey’s provision of notice after the orders were signed was

sufficient, because the orders were necessary to preserve Woodside’s living

arrangements and Davenport “received timely postdeprivation [sic] notice” of the

orders.

      Pevey also contends that the March 27, 2013 order is moot, because

Woodside “no longer lives at the Hampton of Pearland and that order was

specifically addressed to the Hampton.”

      Finally, Pevey argues that Davenport “has more efficient remedies available

to her” and is therefore barred from seeking a writ of mandamus in this case.

                               Standard of Review

      We may issue a writ of mandamus to correct a trial court’s clear abuse of

discretion or violation of a duty imposed by law when no adequate remedy by

appeal exists. See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding). A clear abuse of discretion occurs when the trial court’s decision is so




                                          6
arbitrary and unreasonable that it amounts to clear error. See id. (quoting Johnson

v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985)).

      “Mandamus relief also is appropriate when a court issues an order beyond its

jurisdiction—a void order.” In re Mask, 198 S.W.3d 231, 233 (Tex. App.—San

Antonio 2006, orig. proceeding) (citing In re Dickason, 987 S.W.2d 570, 571 (Tex.

1998) (orig. proceeding)). When a trial court’s order is void, mandamus relief is

available regardless of whether an adequate remedy by appeal exists. Id. (citing In

re Southwestern Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding);

In re Vlasak, 141 S.W.3d 233, 235 (Tex. App.—San Antonio 2004, orig.

proceeding)).

                                     Analysis

      In her response, Pevey argues that Davenport is not the subject of the orders,

has no right of access to Woodside, and has not been deprived of any rights,

privileges, or property interests by the trial court’s orders.     Pevey therefore

challenges Davenport’s standing to file a petition for writ of mandamus, asserting

that Davenport “does not have a right to mandamus” the trial court. Because

standing is a component of subject matter jurisdiction, we must determine, as an

initial matter, whether Davenport has standing to file a petition for writ of

mandamus challenging the trial court’s March 27, 2013 and April 23, 2014 orders.

See Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 445 (Tex. 1993).


                                         7
      Contrary to Pevey’s contention, Davenport is the subject of the trial court’s

orders. The March 27, 2013 order states that “Davenport’s visits . . . are restricted

. . . .” The order therefore is directed at Davenport, making her the subject of the

order. Similarly, the April 23, 2014 order states that “Davenport shall stay more

than 500 yards away from [Woodside] at all times.” Again, the order is directed at

Davenport, who is the subject of the order. Further, by placing specific restrictions

on Davenport, each order operates as a permanent injunction against Davenport.

Thus, Davenport, as the subject of two permanent injunctions, has standing to file a

petition for writ of mandamus.2       See Tex. Ass’n of Bus., 852 S.W.2d at 446

(providing general test for standing as requiring real controversy between parties

that will be determined by judicial declaration sought); Billy B., Inc., v. Bd. of

Trustees of Galveston Wharves, 717 S.W.2d 156, 158 (Tex. App.—Houston [1st

Dist.] 1986, no writ) (enumerating bases for person to have standing, including

person has personal stake in controversy).

      Pevey further argues that the trial court’s March 27, 2013 order is moot,

because Woodside no longer resides at the Hampton and the order “was

specifically address to the Hampton.”          The March 27, 2013 order, however,


2
      We express no opinion regarding whether Davenport has any legally cognizable
      right of access to, or right to visit with, Woodside. Rather, regardless of whether
      Davenport has any such right(s), she is the subject of two court orders, and she
      therefore has standing to challenge the orders. See Heckman v. Williamson Cnty.,
      369 S.W.3d 137, 154–55 (Tex. 2012).
                                           8
contains three separate provisions, restricting Davenport’s visits with Woodside to

(1) “visitation only between the hours of 10:00 am to 7:00 pm,” (2) “visitation at

the Hampton only Monday through Saturday – never on Sunday,” and

(3) “visitation at the Hampton with [Woodside] restricted to the public areas of The

Hampton.” Thus, even if the second and third restrictions are now moot, the first

restriction is not, because it limits the hours during which Davenport may visit

Woodside regardless of where Woodside is living. Davenport’s challenge to the

trial court’s March 27, 2013 order is therefore not moot.

      In the first issue in her petition, Davenport argues that the trial court’s orders

are void because the trial court lacked personal jurisdiction over her. In response,

Pevey concedes that Davenport “is not a party in interest to the guardianship,” that

Davenport was not served with either motion or present for any hearing on either

motion, and that Davenport had no notice of either of the trial court’s orders until

after the orders had been issued.

      A court’s judgment or order is void when the court lacked jurisdiction of the

subject matter or jurisdiction of the parties. See In re Parr, 199 S.W.3d 457, 461

(Tex. App.—Houston [1st Dist.] 2006, orig. proceeding); Mask, 198 S.W.3d at

234. A trial court’s jurisdiction over a party “is established either by a litigant’s

voluntary entry into the court or by the serving of process on the litigant in

accordance with state procedures consistent with due process.” Parr, 199 S.W.3d
9
at 461; see Mask, 198 S.W.3d at 234. “Generally, a trial court does not have

jurisdiction to enter a judgment or order against a respondent unless the record

shows proper service of citation on the respondent, or an appearance by the

respondent, or a written memorandum of waiver at the time the judgment or order

was entered.” Mask, 198 S.W.3d at 234. Any judgment or order entered before a

trial court acquires jurisdiction over the parties is void. See id.

      Here, it is uncontested that Davenport was not a party to the guardianship

proceedings, did not appear before the trial court, was not served with either the

motion to restrict visitation or the motion to bar access, was not provided notice of

any hearings on the motions, and was not made aware of the trial court’s March 27,

2013 order or the April 23, 2014 order until after they were issued by the court.

The trial court therefore lacked personal jurisdiction over Davenport when it issued

the March 27, 2013 and April 23, 2014 orders, and said orders are void. See id.

      Moreover, because a void order is a nullity, it is not subject to ratification or

waiver. See id. at 235. Thus, Davenport was not required to show that appeal is

not an adequate remedy in this case, and the possibility that there may be “more

efficient remedies available to her” is irrelevant. See id. at 233.

      Finally, Pevey argues that she provided Davenport with “postdeprivation

[sic] notice” of the trial court’s orders. However, regardless of whether the trial

court had jurisdiction to issue temporary orders without providing Davenport with


                                           10
notice and an opportunity to be heard3, the March 27, 2013 and April 23, 2014

orders were final orders instituting permanent injunctions against Davenport. And

the provision of “post-deprivation notice,” without providing an opportunity to be

heard before the entry of these permanent injunctions, did not satisfy due process.

See Gilbert v. Homar, 520 U.S. 924, 930–31, 117 S. Ct. 1807, 1812 (1997).

Therefore, the trial court’s March 27, 2013 and April 23, 2014 orders, issued prior

to the trial court’s acquisition of personal jurisdiction over Davenport, are void.

See Mask, 198 S.W.3d at 234.

                                      Conclusion

      Based on the foregoing, we conclude that the trial court lacked personal

jurisdiction over Davenport when it issued its March 27, 2013 and April 23, 2014

orders, and those orders are therefore void.

      In light of this conclusion, we need not address Davenport’s issue regarding

the trial court’s subject matter jurisdiction.

      Accordingly, we conditionally grant Davenport’s petition for writ of

mandamus and order the trial court to vacate both its March 27, 2013 order and its

April 23, 2014 order. We are confident that the trial court will promptly comply,

and our writ will issue only if it does not comply within 30 days of the date of this

opinion. We dismiss any pending motions as moot.


3
      We express no opinion regarding whether the trial court had such jurisdiction.
                                           11
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                       12